DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. Claims included in the prosecution are claims 1-26.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/01/2022 has been entered.
 
Applicants' arguments, filed 02/01/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Duffield et al. (US 2010/0055133, Mar. 4, 2010) in view of Gant et al. (WO 2010/044981, Apr. 22, 2010).
Duffield et al. disclose a pharmaceutical composition that includes tetrabenazine and a release-retarding agent for treating a hyperkinetic movement disorder (e.g. chorea associated with Huntington’s disease and tardive dyskinesia) (abstract). The pharmaceutical composition is an oral unit dosage form. Such an oral unit dosage form can contain a variety of tetrabenazne doses, for example, a range of doses from about 1 mg to about 100 mg (¶ [0045]). The pharmaceutical composition is a tablet, powder, capsule, sachet, troche or lozenge (¶ [0047]). The composition may be a controlled release matrix (¶ [0190]). Suitable excipient materials for use in controlled release matrices include hydrophilic polymers (¶ [0191]). Suitable hydrophilic polymers include hydroxypropylmethylcellulose (HPMC), hydroxypropylcellulose (HPC), polyoxyethylene, TM, and mixtures thereof (¶ [0195]). The hydrophilic polymer can be present in an amount of from about 10% to about 90% by weight of the controlled release matrix dosage form (¶ [0196]). Suitable hydroxypropylmethylcellulose include HPMC K4M (4000 cPs, MW 400,000), HPMC K100 LV (100 cP), and HPMC E15LV (15 cPs, MW 50,000) (¶ [0540]). Suitable poly(ethylene oxide)s include POLYOX® grade WSR N-60K (2000-4000 cPs, MW 2,000,000) (¶ [0198]). The total amount of polymer relative to the entire matrix can vary and can depend on the desired drug loading (¶ [0199]). 
Duffield et al. differ from the instant claim insofar as not disclosing wherein the composition comprises d6-tetrabenazine.
However, Gant et al. disclose pharmaceutical compositions comprising new benzoquinoline compounds for the treatment of chronic hyperkinetic movement disorders (¶ [0002]). In humans, chronic hyperkinetic movement disorders can be drug-induced as in tardive dyskinesia or genetic as in the chorea characteristic of Huntington’s Disease (¶ [0037]). Example 2 discloses wherein the new benzoquinoline compound is d6-tetrabenazine (page 30). Administering tetrabenazine has adverse effects such as neuroleptic malignant syndrome, drowsiness, fatigue, nervousness, anxiety, insomnia, agitation, confusion, orthostatic hypotension, nausea, dizziness, depression, and Parkinsonism (¶ [0004]). Deuteration can be used to (a) reduce or eliminate unwanted metabolites, (b) increase the half-life of the parent drug, (c) decrease the number of doses needed to achieve a desired effect, (d) decrease the amount of a dose needed to achieve a desired effect, (e) increase the formation of active metabolites, if any are formed, (f) decrease the production of deleterious metabolites in specific tissues, and/or (g) create a more effective drug and/or a safer 
Duffield et al. disclose an oral dosage form comprising tetrabenazine. Accordingly, it would have been prima facie obvious to one of ordinary skill in the art to have incorporated d6-tetrabenazine into the oral dosage form of Duffield et al. since d6-tetrabenazine is more advantageous compared to tetrabenazine in that it metabolizes slower than tetrabenazine and attenuate interpatient variability among other benefits as taught by Gant et al. Also, d6-tetrabenazine, like tetrabenazine, treats tardive dyskinesia and chorea associated with Huntington’s disease as taught by Gant et al. 
In regards to instant claims 1 and 12 reciting a ratio of fed to fasted AUCinf of a total combined amount of deuterated dihydrotetrabenazine of >1 to 1.2, Table 1 on page 77 of Duffield discloses an α-DHTBZ AUCinf at fed state of 531 and a β-DHTBZ AUCinf at fed state of 330. Thus, the total at fed state is 861. Table 1 of Duffield also discloses an α-DHTBZ AUCinf at fasted state of 414 and a β-DHTBZ AUCinf at fasted state of 264. Thus, the total at fasted state is 678. As such, Table 1 discloses a ratio of fed to fasted AUCinf of a total combined amount of deuterated DHTBZ of 1.27. Although the instant claims recite a ratio of fed to fasted of > 1 to 1.2, the AUCinf  values in Table 1 have a standard deviation and the claimed ratio is within the standard deviation. As such, the claimed ratio is also obvious from Table 1 of Duffield.
	In regards to instant claims 1, 2, 12, 13 and 23-26 reciting wherein oral administration of the oral dosage form to a human in a fed state results in a specific AUCinf and Cmax in plasma, the instant claims recite a composition comprising an 6-tetrabenazine and an amount of a polymer. The composition of the prior art comprises substantially the same polymer, amount of polymer, and amount of d6-tetrabenazine as the claimed invention. Therefore, one of ordinary skill in the art would reasonably expect the composition of the prior art to have substantially the same properties like AUCinf and Cmax as the claimed invention when administered in a fed state. 

Response to Arguments
	Applicant argues that the claims are not composition claims. The claims are directed to methods of treatment resulting in a particular AUC and/or Cmax of deuterated dihydrotetrabenazine. The recited AUC and Cmax provides safe and effective treatment for TD and chorea associated with HD.
The Examiner does not find Applicant’s argument to be persuasive. The claimed method has been accounted for. The instant claims recite a method of treating dyskinesia or chorea associated with Huntington’s disease. As discussed in the rejection, Duffield discloses a pharmaceutical composition that includes tetrabenazine and a release-retarding agent for treating a hyperkinetic movement disorder (e.g. chorea associated with Huntington’s disease and tardive dyskinesia) (abstract). Duffield does not disclose d6-tetrabenazine; however, it would have been prima facie obvious to one of ordinary skill in the art to have incorporated d6-tetrabenazine into the oral dosage form of Duffield since d6-tetrabenazine is more advantageous compared to tetrabenazine in that it metabolizes slower than tetrabenazine and attenuate interpatient variability among other benefits as taught by Gant et al. Also, d6-tetrabenazine, like 6-tetrabenazine for treating dyskinesia or chorea associated with Huntington’s disease is obvious. In regards to the recited AUC and Cmax values, as discussed in the rejection, the composition of Duffield comprising d6-tetrabenazine comprises substantially the same polymer, amount of polymer, and amount of d6-tetrabenazine as the claimed invention. Therefore, one of ordinary skill in the art would reasonably expect the composition of Duffield comprising d6-tetrabenazine, which treats tardive dyskinesia or chorea associated with Huntington’s disease, to have substantially the same properties like AUCinf and Cmax as the claimed invention when administered in a fed state. As such, Applicant’s argument that the recited AUC and Cmax has not been considered with regards to the claimed method is unpersuasive.
 Furthermore, Applicant has not shown wherein non-claimed AUC and Cmax values that can be derived from the teachings of Duffield would not provide safe and effective treatment for tardive dyskinesia and chorea associated with Huntington’s disease. Without a showing that the claimed AUC and/or Cmax values is advantageous, Applicant’s argument that the claimed AUC and Cmax is critical to the claimed method is unpersuasive. 

Applicant argues that with regards to the claimed pharmacokinetics the burden of establishing criticality only shifts to Applicant when a prima facie case of obviousness has been made. 
prima facie case of obviousness has been made. As discussed in the rejection, the claimed polymers, amount of polymers, and amount of tetrabenazine would have been obvious from the teachings of Duffield. Also, as discussed in the rejection, it would have been obvious to one of ordinary skill in the art to have incorporated d6-tetrabenazine into the composition of Duffield since d6-tetrabenazine is more advantageous compared to tetrabenazine in that it metabolizes slower than tetrabenazine and attenuate interpatient variability among other benefits as taught by Gant et al. Also, d6-tetrabenazine, like tetrabenazine, treats tardive dyskinesia and chorea associated with Huntington’s disease as taught by Gant et al. 
The inherent teaching of a prior art reference is a question of fact which arises both in the context of anticipation and obviousness. MPEP 2112. Accordingly, where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103. MPEP 2112 III. In the instant case, a rejection under 103 was made. Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the Examiner presents evidence or reasoning to show inherency, the burden of production shifts to the Applicant. MPEP 2122 V. In the instant case an inherency reasoning was presented. As discussed in the rejection, the composition of the prior art comprises substantially the same polymer, amount of polymer, and amount of d6-tetrabenazine as the claimed invention. Therefore, one of ordinary skill in the art would reasonably expect the composition of the prior art to have inf and Cmax as the claimed invention when administered in a fed state. Therefore, the burden shifts to Applicant. As such, Applicant’s argument is unpersuasive. 

Applicant argues that without the benefit of Applicant’s disclosure, there would have been no reason to select a PEO, HPMC, and/or HPC polymer from Duffield’s extensive list.
The Examiner disagrees and does not find Applicant’s argument to be persuasive. A prior art reference is evaluated for all that it reasonably suggests. Since Duffield discloses wherein the PEO, HPMC, and HPC are suitable excipients for the composition, it would have been obvious to one of ordinary skill in the art to have formulated the composition of Duffield with PEO, HPMC, and/or HPC. Furthermore, it should be noted that according to the sixth page of Ex parte Perrier, Appeal 2012-003888 (PTAB (2014)) (USSN 11/174,414):
We agree that Roos discloses a number of polymers and crosslinkers, but Roos makes plain that the ordinary artisan would have known to combine any one of the disclosed polymers with any one of the disclosed crosslinkers for synthesis of the polymer nework compositions (FF 1-6). See Merck & Co., Inc. v. Biocrafi Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989). (‘That the ‘813 patent discloses a multitude of effective combinations does not render any particular formulation less obvious’); In re Corkill, 771 F.2d 1496, 1500 (Fed. Cir. 1985)(obviousness rejection of claims affirmed in light of prior art teaching that ‘hydrated zeolites will work’ in detergent formulations, even though the inventors selected the zeolites of the claim claims from among ‘thousands’ of compounds).  

Thus, the Board in that case applied case law supporting the proposition that a multitude of effective combinations does not render any particular formulation less obvious. As such, Applicant’s argument is unpersuasive. 


	The Examiner disagrees and does not find Applicant’s argument to be persuasive. The instant claims recite between about 5% and about 30% polymer. As discussed in the rejection, Duffield discloses wherein the hydrophilic polymer can be present in an amount of from about 10% to about 90% by weight of the controlled release matrix dosage form (¶ [0196]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  MPEP 2144.05 A. Therefore, the claimed amount of polymer is obvious. Applicant can rebut a prima facie case of obviousness by showing the criticality of the range. MPEP 2144.05. Since Applicant has not shown criticality of the range, Applicant’s argument is unpersuasive. 

	Applicant argues that one of ordinary skill in the art would not have selected 6 mg or 12 mg of DTBZ without the benefit of Applicant’s disclosure. While Duffield includes a statement that its dosage forms can include as little as 1 mg or as much as 100 mg of TBZ, the remainder of Duffield, as well as the state of the art at the time of the invention, did not suggest that the entire range of 1-100 mg of TBZ is clinically safe and effective. There was no clinical evidence that a dosage lower or higher than what was FDA-approved would have been considered safe and effective.
	The Examiner does not find Applicant’s argument to be persuasive. Duffield discloses wherein the dose may range from about 1 mg to about 100 mg. Such range overlaps with the claimed amounts of 6 mg and 12 mg. As discussed above, in the case prima facie case of obviousness exists.  MPEP 2144.05 A. Therefore, the claimed amount of DTBZ is obvious. Moreover, because Duffield discloses wherein the dose may range from about 1 mg to about 100 mg, one of ordinary skill in the art would reasonably expect about 1 mg to about 100 mg to be an effective dose. Duffield not disclosing working examples with amounts of 6 mg or 12 mg does not mean that 6 mg or 12 mg are not effective amounts since a prior art reference is evaluated for all that it reasonable suggests and is not limited to working examples.  Additionally, FDA approval is not needed to file or grant a patent. Furthermore, Applicant has not shown wherein doses within the range 1-100 mg are unpredictable such that selecting 6 mg or 12 mg would have been nonobvious. As such, Applicant’s argument is unpersuasive. 

	Applicant argues that it has not been articulated how a longer half-life leads to the specific selection of 6 mg or 12 mg of DTBZ.
	The Examiner does not find Applicant’s argument to be persuasive. An amount of 6 mg or 12 mg of DTBZ would have been obvious. Since Duffield discloses wherein 1-100 mg is an effective amount of tetrabenazine to treat chorea associated with Huntington’s disease and tardive dyskinesia and d6-tetrabenazine is also effective in treating chorea associated with Huntington’s disease and tardive dyskinesia as taught by Gant, it would have been obvious to one of ordinary skill in the art to try incorporating d6-tetrabenazine in an amount of 1-100 mg since that is a known and effective amount for a tetrabenazine compound to treat chorea associated with Huntington’s disease and tardive dyskinesia. As such, Applicant’s argument is unpersuasive. 

Applicant argues that one of ordinary skill in the art would not have made each of the required selections with a reasonable expectation of safely and effectively treating TD or HD in a human. 
The Examiner does not find Applicant’s argument to be persuasive. A prima facie case of obviousness has been established as discussed above. The required components and the required amounts are all known for a composition that treats TD or HD in a human. Applicant is arguing that the particular selection is critical to safely and effectively treat TD or HD in a human. However, Applicant has not shown wherein the particular selection is critical. Applicant has not shown where the other polymers and the other amounts disclosed in Duffield for treating TD or HD in a human would not safely and effectively treat TD or HD in a human Therefore, Applicant’s argument is unpersuasive. 

Applicant argues that the record lacks any data or other information regarding the AUC and/or Cmax of DDHTBZ that safely and effectively treats TD or chorea associated with HD. Since a prima facie case of obviousness has not been established, the burden cannot shift to Applicant to produce evidence of the criticality of the recited DDHTBZ AUC and/or Cmax values.
The Examiner disagrees and submits that this argument has been addressed above. 


The Examiner does not find Applicant’s argument to be persuasive. The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. MPEP 2144 IV. Therefore, it is not necessary for the prior art to disclose formulating a DTBZ dosage form over a TBZ dosage form due to the AUC and Cmax obtained. As discussed in the rejection, it would have been prima facie obvious to one of ordinary skill in the art to have incorporated d6-tetrabenazine into the oral dosage form of Duffield et al. since d6-tetrabenazine is more advantageous compared to tetrabenazine in that it metabolizes slower than tetrabenazine and attenuate interpatient variability among other benefits as taught by Gant et al. Also, d6-tetrabenazine, like tetrabenazine, treats tardive dyskinesia and chorea associated with Huntington’s disease as taught by Gant et al. As such, Applicant’s argument is unpersuasive. 

	Applicant argues that the claimed DTBZ treatment methods are superior to TBZ treatment methods. 
	The Examiner does not find Applicant’s argument to be persuasive for the same reason as discussed above. Also, it was known in the art that using DTBZ over TBZ would decrease the amount of dose needed to achieve a desired effect and would be 

	Applicant argues that the safety and efficacy improvements are observed without the pronounced food effect that Duffield reports would have been inevitable. It is improper to read Applicant’s claimed fed to fasted ratio into Duffield’s disclosure when the reference’s plain language contradicts that interpretation.
The Examiner does not find Applicant’s argument to be persuasive. The composition of Duffield does not necessarily have to have a food effect. Paragraph [0054] of Duffield discloses wherein only in certain embodiments does the composition exhibit a food effect. Furthermore, as discussed in the rejection, Table 1 on page 77 of Duffield discloses an α-DHTBZ AUCinf at fed state of 531 and a β-DHTBZ AUCinf at fed state of 330. Thus, the total at fed state is 861. Table 1 of Duffield also discloses an α-DHTBZ AUCinf at fasted state of 414 and a β-DHTBZ AUCinf at fasted state of 264. Thus, the total at fasted state is 678. As such, Table 1 discloses a ratio of fed to fasted AUCinf of a total combined amount of deuterated DHTBZ of 1.27. Although the instant claims recite a ratio of fed to fasted of > 1 to 1.2, the AUCinf  values in Table 1 have a standard deviation and the claimed ratio is within the standard deviation. As such, the claimed ratio is also obvious from Table 1 of Duffield. Therefore, since Duffield discloses the claimed ratio of fed to fasted, the claimed ratio of fed to fasted is obvious regardless of whether or not Duffield discloses a food effect. Thus, Applicant’s argument is unpersuasive. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. 9,346,800 in view of Duffield et al. (US 2010/0055133, Mar. 4, 2010). The pending claims differ from the patented claims insofar as reciting an amount of d6- tetrabenazine. Duffield et al. disclose wherein an oral unit dosage form can contain a variety of tetrabenazne doses, for example, a range of doses from about 1 mg to about 100 mg (¶ [0045]). It would have been obvious to one of ordinary skill in the art to have incorporated about 1 mg to about 100 mg d6- tetrabenazine into the pending claim composition since this is a known and effective dose of tetrabenazine for a composition as taught by Duffield et al. In regards to the specific ratio of fed to fasted AUCinf, AUCinf and Cmax recited in the pending claims, the patented composition and the pending composition comprise substantially the same dosage form. Therefore, one of ordinary skill in the art would reasonably expect the composition of the patented claims and the pending claims to have substantially the same properties. In regards to the pending claims reciting treating tardive dyskinesia or . 

Claims 1-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 9,296,739 in view of Gant et al. (WO 2010/044981, Apr. 22, 2010). The pending claims differ from the patented claims insofar as reciting d6- tetrabenazine and treating tardive dyskinesia or chorea associated with Huntington’s disease. Gant et al. disclose pharmaceutical compositions comprising new benzoquinoline compounds for the treatment of chronic hyperkinetic movement disorders (¶ [0002]). In humans, chronic hyperkinetic movement disorders can be drug-induced as in tardive dyskinesia or genetic as in the chorea characteristic of Huntington’s Disease (¶ [0037]). Example 2 discloses wherein the new benzoquinoline compound is d6-tetrabenazine (page 30). It would have obvious to one of ordinary skill in the art to have incorporated d6-tetrabenazine into pending claims since d6-tetrabenazine is a known compound of Formula I of the patented claims as taught by Gant et al. It would have been obvious to one of ordinary skill in the art to treat tardive dyskinesia or chorea associated with Huntington’s disease since d6-tetrabenazine is effective in treating those disorders as taught by Gant et al. In regards to the specific ratio of fed to fasted AUCinf, AUCinf and Cmax recited in the pending claims, the patented composition and the pending composition comprise substantially the same dosage .

Claims 1-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims, 1, 11, 12, 19 and 22 of U.S. Patent No. 9,233,959. Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims recite a more specific version of the instant claims (i.e., the conflicting claims recite additional ingredients) and thus read on the instant claims. In regards to the specific ratio of fed to fasted AUCinf, AUCinf and Cmax recited in the pending claims, the patented composition and the pending composition comprise substantially the same dosage form. Therefore, one of ordinary skill in the art would reasonably expect the composition of the patented claims and the pending claims to have substantially the same properties. In regards to the pending claims reciting treating tardive dyskinesia or chorea associated with Huntington’s disease, the patented composition and the pending composition comprise substantially the same dosage form. Therefore, one of ordinary skill in the art would reasonably expect the composition of the patented claims and the pending claims to both be capable of treating tardive dyskinesia or chorea associated with Huntington’s disease when administered to a human. 

Claims 1-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 23, 24, 27 and 28 of U.S. Patent No. 9,814,708. Although the conflicting claims recite a more specific version of the instant claims (i.e., the conflicting claims recite additional properties) and thus read on the instant claims. In regards to the specific ratio of fed to fasted AUCinf, AUCinf and Cmax recited in the pending claims, the patented composition and the pending composition comprise substantially the same dosage form. Therefore, one of ordinary skill in the art would reasonably expect the composition of the patented claims and the pending claims to have substantially the same properties. In regards to the pending claims reciting treating tardive dyskinesia or chorea associated with Huntington’s disease, the patented composition and the pending composition comprise substantially the same dosage form. Therefore, one of ordinary skill in the art would reasonably expect the composition of the patented claims and the pending claims to both be capable of treating tardive dyskinesia or chorea associated with Huntington’s disease when administered to a human.

Claims 1-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,166,183 in view of Duffield et al. (US 2010/0055133, Mar. 4, 2010) and Gant et al. (WO 2010/044981, Apr. 22, 2010). The pending claims differ from the patented claims insofar as reciting d6- tetrabenazine and treating tardive dyskinesia or chorea associated with Huntington’s disease. Gant et al. disclose pharmaceutical compositions comprising new benzoquinoline compounds for the treatment of chronic hyperkinetic movement disorders (¶ [0002]). In humans, chronic hyperkinetic movement disorders can be drug-induced as in tardive dyskinesia or 6-tetrabenazine (page 30). Deuteration has the strong potential to slow the metabolism of tetrabenazine and attenuate interpatient variability (¶ [0013]). Accordingly, it would have been obvious to one of ordinary skill in the art to have incorporated d6-tetrabenazine into the pending claims since d6-tetrabenazine is more advantageous compared to tetrabenazine in that metabolizes slower than tetrabenazine and attenuate interpatient variability as taught by Gant et al. It would have been obvious to one of ordinary skill in the art to treat tardive dyskinesia or chorea associated with Huntington’s disease since d6-tetrabenazine is effective in treating those disorders as taught by Gant et al. The pending claims also differ from the patented claims insofar as reciting an amount of d6- tetrabenazine. Duffield et al. disclose wherein an oral unit dosage form can contain a variety of tetrabenazne doses, for example, a range of doses from about 1 mg to about 100 mg (¶ [0045]). It would have been obvious to one of ordinary skill in the art to have incorporated about 1 mg to about 100 mg d6- tetrabenazine into the pending claim composition since this is a known and effective dose of tetrabenazine for a composition as taught by Duffield et al. In regards to the specific ratio of fed to fasted AUCinf, AUCinf and Cmax recited in the pending claims, the patented composition and the pending composition comprise substantially the same dosage form. Therefore, one of ordinary skill in the art would reasonably expect the composition of the patented claims and the pending claims to have substantially the same properties.

Response to Arguments



Conclusion
Claims 1-26 are rejected.

No claims are allowed.

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115. The examiner can normally be reached Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/TRACY LIU/           Primary Examiner, Art Unit 1612